office_of_chief_counsel internal_revenue_service memorandum number release date cc pa sdmurray gl-150265-11 third party communication none date of communication not applicable uilc date date to associate area_counsel salt lake city small_business self-employed from pamela wilson fuller senior technician reviewer branch procedure administration subject the effect of certain entity changes on the availability of interest_netting this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend parent country country date date date date date date date entity entity entity entity month ---------------------------- ----------------- ----------------- --------------------------- -------------------------- ------------------ --------------------- --------------------------- ----------------------- ----------------------- ----------------------------------- ---------------------------------------------- ----------------------------------------- ---------------------------------- ----------- gl-150265-11 month year -------------------- state state ty1 ty3 ty9 year ------------ ------------- ------- ------- ------- ------- issue whether parent with respect to its underpayments and overpayments of tax and entity a former subsidiary of parent with respect to its underpayments and overpayments of tax are the same taxpayer for purposes of interest_netting under sec_6621 after the subsidiary was purportedly merged into parent through a series of transactions conclusion parent and entity are not the same taxpayer for purposes of interest_netting under sec_6621 even were we to assume that the surviving corporation after a statutory merger could be considered the same taxpayer as the merged entity the series of transactions described below that entity entity entity entity and parent engaged in did not result in a merger of parent and entity the transactions did not result in parent being both liable as if it were entity for the tax that entity underpaid and entitled to a credit or refund of the tax that entity overpaid facts you submitted a follow-up request to prior advice issued by procedure administration that concerned a claim for interest_netting filed by parent on or about date after the initial advice was issued parent through its representative filed a subsequent netting claim on or about date you have asked for our opinion as to whether facts set forth in the new claim establish that parent and its former subsidiary entity are the same taxpayer potentially entitled to interest_netting our advice herein is based on the information provided in the request for assistance including a copy of the most recent claim as well as the background to the first claim entity a business_entity organized under country law was a subsidiary of parent but did not join in the filing of consolidated federal_income_tax returns with parent for the taxable years covered by the claim which are ty1 and ty3 through ty9 on date entity elected under sec_301_7701-3 and g iii to be disregarded as an entity separate from parent pursuant to the election all of entity 1’s assets and liabilities were deemed distributed to parent for federal tax purposes in liquidation of entity the prior advice concluded that entity 1’s election to be gl-150265-11 disregarded as an entity separate from parent did not result in parent and entity being the same taxpayer as required under sec_6621 parent then undertook a series of transactions in an apparent effort to accomplish a merger of entity into parent to serve as a basis for the current netting claim between month and month year entity merged into entity a country entity newly created to effectuate the merger the entity merger a country entity was chosen because according to the claim country law did not allow entity to be directly merged into a united_states entity entity was the surviving entity pursuant to the terms of the entity merger established in accordance with country law all assets and liabilities of entity were transferred to and assumed by entity by virtue of law on or about date entity merged pursuant to state law into entity the entity merger a wholly-owned subsidiary of parent incorporated in state in year entity was the surviving entity it is our understanding that in the entity merger pursuant to state law all assets and liabilities of entity were transferred to and assumed by entity on date entity was incorporated under the laws of state all of the stock of entity was initially owned by entity on date entity and entity entered into an agreement the capital_contribution agreement under which the parties undertook a series of transactions to produce the same economic_effect as if the entity merger had not taken place pursuant to the capital_contribution agreement entity contributed to entity the assets and liabilities related to the business formerly conducted by entity the entity operations in exchange for stock of entity entity authorized the entity stock be issued directly to parent which was treated as a distribution of the entity stock by entity to parent on date parent filed a certificate of ownership and merger with the state secretary of state in which parent certified that pursuant to state law entity merged into parent effective on date the entity merger parent was the surviving entity it is our understanding that in the entity merger pursuant to state law all assets and liabilities of entity were transferred to and assumed by parent the taxpayer has submitted certain documents and other information detailing the series of transactions discussed below this information has not been verified and we are not opining on whether the entities complied with the requirements for a merger or any other type of transaction under the applicable jurisdiction’s laws where noted we have included our understanding of how these transactions are treated under the applicable jurisdiction’s law gl-150265-11 law and analysis sec_6621 provides that to the extent interest is payable under subchapter_a sections and allowable under subchapter_b sections on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period the purpose of interest_netting is simply to relieve a taxpayer from owing more interest than the service owes the taxpayer on equal amounts of money for equal lengths of time sec_6621 is effective generally for periods of overlap beginning after date that is interest accruing on or after date but it is also applicable to prior periods of interest if certain timing requirements are met rra ’98 pub_l_no sec_3301 112_stat_685 special rule amended by pub_l_no sec_4002 112_stat_2681 to -07 revproc_99_43 1999_2_cb_579 sec_3 revproc_99_43 c b provides guidance on the application of sec_6621 to interest accruing before date while revproc_2000_26 c b provides guidance on the section’s application to interest accruing on or after that date a necessary element to any interest_netting under sec_6621 and the revenue procedures is that the taxpayer to which interest on an overpayment is allowable for a certain period must be the same taxpayer as the one with an underpayment on which interest is payable for the same overlapping period the statute does not define the term same taxpayer it also does not explicitly address situations in which the identity of a taxpayer changes over time or in which one taxpayer succeeds to the tax_attributes of another the code provides a general definition of a taxpayer as any person subject_to any internal revenue tax and person includes a corporation company association or partnership sec_7701 a this definition reinforces the basic notion that the same taxpayer contemplated in sec_6621 is the entity liable for both the overpaid and underpaid tax even if it falls short of providing insight into how sec_6621 applies in instances of mergers reorganizations or similar changes in certain contexts a taxpayer that succeeds to the interests of another taxpayer is treated as effectively stepping into the shoes of the other taxpayer in particular following a corporate merger the surviving corporation is in accordance with state law congress’ intent was that netting under t he provision applies to interest for calendar quarters beginning after the date of enactment s rep no 105th cong 2d sess 1998_3_cb_537 hence the date of date which was the start of the first calendar_quarter after date we do not have enough information to determine and express no opinion on either the extent to which periods of interest on underpayments or overpayments of parent overlap with periods of interest on underpayments or overpayments of entity or the extent to which the timing requirements in sec_4 of revproc_99_43 or sec_4 of revproc_2000_26 as applicable are met with respect to the periods of interest for which netting is claimed gl-150265-11 primarily liable for the federal taxes of the merged corporation and the service can collect the unpaid liability from the surviving corporation as if it incurred the tax 84_tc_367 missile sys corp v commissioner tcmemo_1964_212 cf ross controls inc v united_states a f t r 2d e d pa it is well-settled that a successor_corporation may be held liable for the tax debt of the predecessor_corporation the surviving corporation essentially becomes responsible to deal with the tax see revrul_59_399 1959_2_cb_488 ruling that as a result of a merger the resultant corporation becomes in effect the same taxable entity as its absorbed constituents and may validly extend by written_agreement with the service both the time for assessment of tax due from the merged corporation and the time for credit or refund of any overpayment see also sec_301_7701-2 ex likewise after a merger the surviving corporation can claim a refund_or_credit of an overpayment_of_tax by the merged non- surviving corporation revrul_54_17 1954_1_cb_160 cf 256_us_655 holding that a successor_corporation after a state- law merger could maintain an action against the government to recover money payable to the predecessor without the anti-assignment act then u s c being a bar assuming arguendo that the same general theory extends to the interest_netting context after a merger the merged entity and the surviving entity could be considered the same taxpayer thus under that theory the surviving entity would be entitled to net interest on its underpayments or overpayments of tax with interest on the merged entity’s underpayments or overpayments of tax a further extension of the theory may arguably treat the surviving entity of successive mergers as the same taxpayer with respect to each of the merged entities for example if corp merges into corp which in turn merges into corp the surviving entity corp might claim netting of interest on its underpayments or overpayments of tax with interest on each of the merged entities’ corp and corp underpayments or overpayments of tax but we are faced with neither of these situations here parent was not the surviving entity of a direct merger of entity into parent nor was parent the surviving entity of successive mergers in which entity was one of the merged entities rather following the entity merger and entity merger entity contributed the entity operations to entity which then merged with parent in the entity merger unlike a statutory merger the contribution pursuant to the capital_contribution agreement did not result in entity being primarily liable for entity 1’s underpayments of tax in the southern pacific transportation case supra the tax_court distinguished between the transferee_liability under sec_6901 of a corporation that had received by transfer all of the assets of another corporation and had contractually assumed all of the transferor’s liabilities and the primary liability under state law of the surviving corporation after a merger t c pincite as a factual matter both bases of the court characterized primary liability as personal liability that may be satisfied from any or all of the obligor’s assets whereas transferee_liability is not a personal liability and only subjects the property or fund which was received by the transferee from the transferor to the debts of the transferor id pincite gl-150265-11 liability were available in the same case see also 187_f2d_709 3d cir transferee_liability is secondary liability not primary nor did the contribution of assets and liabilities entitle entity to entity 1’s overpayments of tax under state law see 115_f2d_897 6th cir holding that a transfer of one corporation’s assets and liabilities to another corporation without a state-law consolidation or merger of the corporations did not enable the transferee to claim a refund of the overpaid tax of the transferor as the transferee corporation did not become liable for the taxes of the transferor_corporation by operation of law as a consequence the subsequent entity merger does not result in parent being primarily liable for entity 1’s underpayments of tax or being entitled to entity 1’s overpayments of tax therefore even if a surviving entity of a merger is the same taxpayer as the merged entity for purposes of sec_6621 parent and entity are not the same taxpayer please call if you have any questions cc acting chief branch corporate
